Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-10 have been examined.

Claim Interpretation
2.	For claims 2, 5 and 10, the phrases “at least one of” and “one or more of” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 5 contains the trademark/trade name Cinavia.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a copy protection audio track watermark and, accordingly, the identification/description is indefinite.
Claims 6-10 inherit the deficiency of the claim they depend on.

To overcome the 112(b) trademark rejection of claims 5-10, examiner recommends either:
1) amending the claims to use a generic descriptor instead of the trademark “Cinavia” (e.g. “copy protection audio track watermark”) ; or
2) Making a statement in the next written Remarks identifying which version of Cinavia is used in the claimed invention and forgoing any future meaning of the trademark “Cinavia” that deviates from the meaning used in the claimed invention



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winograd et al. (U.S. Patent Application Publication 2012/0072731; hereafter “Winograd”).
For claim 1, Winograd teaches a method for content screening comprising:
providing source and sink devices for receiving content (note paragraph [0107], content server, i.e. source, and content client device, i.e. sink); and
the sink device verifying that the source device is capable and trusted to provide the correct content credential and content use policy (note paragraph [0110], both Device A and Device B verify that the other device is a “trusted” device) needed for the 

For claim 2, Winograd teaches claim 1 wherein the credential and content use policy includes information related to at least one of:
content source (note paragraph [0063], content use policy includes Trusted Source);
an indication that the content on the source device is protected by a content protection system that is Source Authentication compliant technologies (SACT);
identification and version number of the content protection system used to protect the content received at the source device;
pre-existing watermark extraction records that allow the sink device to perform content screening without watermark extraction (note paragraphs [0126] and [0139], operational configuration includes pre-existing watermark extraction record); and
content metadata such as content ID, video resolution and quality, high dynamic range (HDR) feature, 3D audio, and other audio and video characteristics.

For claim 3, Winograd teaches claim 2 wherein the sink device determines screening obligations based on combined information in the content credential (note paragraphs [0065] and [0075], watermark extract, i.e. screening obligation, is determined based on content credential).

For claim 4, Winograd teaches claim 3 wherein the content credential is securely sent to the sink device once a source authentication process is complete (note paragraph [0125]-[0126], operational configuration including watermark extraction, i.e. content credential, is sent after mutual device authentication).


5.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunacek et al. (U.S. Patent Application Publication 2020/0028698; hereafter “Hunacek”).
For claim 1, Hunacek teaches a method for content screening comprising:
providing source and sink devices for receiving content (note paragraph [0026], content source device and content sink device); and
the sink device verifying that the source device is capable and trusted to provide the correct content credential and content use policy (note paragraphs [0033], [0037] and [0047], source device sends a digital certificate that allows the cipher component of the sink device to verify the source device) needed for the sink device to determine whether content screening should be performed and what content screening operation should be performed (note paragraphs [0039]-[0040] and [0042], source device shares session key and encrypted content, i.e. content screening operation).

For claim 2, Hunacek teaches claim 1 wherein the credential and content use policy includes information related to at least one of:

an indication that the content on the source device is protected by a content protection system that is Source Authentication compliant technologies (SACT);
identification and version number of the content protection system used to protect the content received at the source device;
pre-existing watermark extraction records that allow the sink device to perform content screening without watermark extraction; and
content metadata such as content ID, video resolution and quality, high dynamic range (HDR) feature, 3D audio, and other audio and video characteristics.

For claim 3, Hunacek teaches claim 2 wherein the sink device determines screening obligations based on combined information in the content credential (note paragraph [0051], content credential includes control message for device configurations, i.e. screening obligation).

For claim 4, Hunacek teaches claim 3 wherein the content credential is securely sent to the sink device once a source authentication process is complete (note paragraph [0039], session key, i.e. content credential, is sent after mutual device authentication).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hunacek, and further in view of Winograd et al. (U.S. Patent Application Publication 2016/0162858; hereafter ’858).
For claim 5, Hunacek teaches a method comprising:
receiving content from a source at a sink device (note paragraph [0026], sink device receives content from source);
determining, using the sink device, the content protection status of the content (note paragraph [0034], sink device determines content protection configuration from control message);
defining a reserved bit in a control message payload to be a Source Authentication bit, wherein source authentication is required for playback over link protection (note paragraphs [0022]-[0023] and [0037], control message is a bitmap that includes a setting for source authentication);
establishing a list of content protection systems that are source authentication compliant technologies (note paragraphs [0016] and [0021], content protection systems including HDCP, TS, CAS are compliant with source authentication);


defining a reserved bit in a Cinavia watermark payload;
embedding in content by a broadcaster a watermark having a payload that includes the Source Authentication bit; and
distributing the embedded content by a broadcaster in a distribution system that comprises at least one of: SACT, TS/NoSA in TSMAT distribution, NIR, or unwatermarked otherwise.

’858 teaches:
defining a reserved bit in a Cinavia watermark payload (note paragraphs [0037] and [0064], a bit in Cinavia watermark payload may be used to carry DRM information);
embedding in content by a broadcaster a watermark having a payload that includes the Source Authentication bit (note paragraph [0131], watermark is embedded in content); and
distributing the embedded content by a broadcaster (note paragraph [0137], playback device receives content that was distributed by broadcaster) in a distribution system that comprises at least one of: SACT, TS/NoSA in TSMAT distribution (note paragraph [0064], Trusted Source in TSMAT), NIR, or unwatermarked otherwise.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the source authentication content protection of Hunacek and the Cinavia watermark in content distribution of ’858. It would have been obvious because a simple substitution of one known element (DRM 


For claim 6, the combination of Hunacek and ’858 teaches claim 5 wherein the receiving is over a link protected interface (note paragraph [0036] of Hunacek, HDCP over HDMI connection).

For claim 7, the combination of Hunacek and ’858 teaches claim 5 wherein the determining is according to a Source Authentication protocol (note paragraphs [0037] and [0051] of Hunacek, content protection status is determined according to source authentication control message).

For claim 8, the combination of Hunacek and ’858 teaches claim 5 wherein SACT requires that the system is TSMAT (note paragraph [0064] of ’858, TSMAT) and requires Source Authentication protocol on all link protection inputs and outputs (note paragraphs [0036]-[0037] of Hunacek, source authentication required on input and output between source and sink).

For claim 10, the combination of Hunacek and ’858 teaches claim 5 wherein the distributing by a broadcaster is according to a SACT content protection system for ATSC 3.0 encrypted broadcasts (note paragraph [0074] of ’858, ATSC) with compliance rules for TV/Media Receivers (STB/DMA) (note paragraph [0055] of Hunacek, STB) including one or more of: Screen HDMI sources with HDCP SA (note paragraph [0025] of Hunacek, HDMI with HDCP), Screen USB sources with DRM SA, screen application sources with DRM SA, Screen Miracast or other casting sources with DTCP SA, screen DLNA or other home network sources with DTCP SA, employ SA on any link protected outputs, and referred sale.

Allowable Subject Matter
7.	Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J Pearson/Primary Examiner, Art Unit 2438